Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figures 2b, 4, 6a, 6b, 7a and 7b are all said to be showing cross-sections but no hatching has been provided.  Cross-sectional views are required to be hatched, see 37 CFR 1.87(h)(3).
Figure 2b has character 202 pointing at the dashed line that represents the axis, however the axis in figure 2a is 105.  202 is the space or bore within the inner ring 104 not the dashed line.  It is recommended that at least 202 be moved and point to the space within the ball and the current 202 be changed to 105.
Figure 3 also appears to have a mislabeling issue with 102 appearing to point to the inner element and 104 the outer element, these should be reversed.  106 as currently labeled also appears to be pointing to a void and not the liner.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0030 is discussing the prior art figure 4, however this paragraph is in the detailed description of the invention, discussions regarding the prior art should appear in the background portion of the disclosure.  
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 1, “A” should be - -An- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponnouradjou, USP 9,168,726 [hereafter referred to as Pon].
Regarding claim 1, Pon discloses a bearing comprising: a movable portion (in the assembled products the moving part would either be pin 806 or steering tube 902); a race (100, 808 or 906/908, specifically 102 in figure 1, figure 1 is showing the inventive feature labeled as 100, figures 8 and 9 are showing the actual bushing element installed in devices) to receive the movable portion along a first surface to thereby permit movement of the movable portion within the race; and a liner (104, made up of layers 106, 108, 110) disposed on the first surface of the race (102), the liner having a first layer (106) and a second layer (110), the first layer disposed on top of the second layer, the first layer visually distinctive from the second layer (see column 3, lines 40-54 disclosing the layer 110 can have a pigment and more specifically a red pigment to allow for visual inspection of the wear).
Regarding claim 2, Pon discloses that the first layer and/or the second layer comprise polytetrafluoroethylene [PTFE] (see column 2, line 59-61 and column 3, lines 41-42).
Regarding claim 3, Pon discloses that the first layer comprises a first polytetrafluoroethylene dyed a first color (column 3, lines 1-20 discuss a number of filler materials, each filler would impart its own particular color to the layer thus dying the layer a first color contributed to the color of whatever type of filler is used) and the second layer comprises a second polytetrafluoroethylene dyed a second color (see column 3, lines 48-54 discussing a red pigment).
Regarding claim 4, Pon discloses that a thickness of the first layer corresponds with a level of wear indicating the bearing has exceeded a first wear threshold (the claim is not limited to any particular thickness level, thus by simply having a thickness the first layer would indicate that the bearing has exceeded a first wear threshold when the layer is completely abraded exposing the second layer).
Regarding claim 5, Pon discloses that the first wear threshold corresponds to the bearing having exceeded half of a service life (the service life is a feature the user of the device selects, the claim is still not setting forth any particular thickness thus the previously recited structure remains the same, the claim is only defining what the meaning of the layer/wear threshold is, in Pon a user can determine that once the outer layer is abraded exposing the red under layer that it is time to replace the bearing and thus the first wear threshold/thickness of the first layer would indicate that the service life has been exceeded, the full surface life is more than half the service life).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki, WO2019/098281.
Regarding claim 16, Iwaki discloses a bearing comprising: a movable portion (shaft S, the shaft in a plain bearing assembly is the movable component that defines an inner ring or track) a race (B, the block defines an outer race element of the assembly) to receive the movable portion along a first surface (surface of the bore) to thereby permit movement of the movable portion within the race; and a liner (11) disposed on the first surface of the race (positioned along the bore of B), the liner having a first void (112a-112c) extending at least partially therethrough.
Regarding claim 17, Iwaki discloses that the liner further includes a plurality of voids, the plurality of voids including the first void, the plurality of voids evenly distributed radially about the race (the voids in each split half 112a-112c are evenly spaced).
Regarding claim 18, Iwaki discloses that an abradable pin disposed in the first void (122a-122c, “abradable pin” under the broadest reasonable interpretation is not limited to any particular structure or material, all materials are “abradable” and “pin” is not limited to any particular shape or structure, a protrusion from one part can be considered a pin, the dependent claims further define structure of the pin, this structure has been indicated as allowable below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ponnouradjou, USP 9,168,726 [Pon], as applied to claim 1, in view of Meyer JR., US PGPub 2007/0196632 [Meyer].
Regarding clam 6, Pon further discloses the use of a third layer (108), however this layer is not between the first and second layers and is an adhesive layer, Pon only discloses that the actual friction reduction part of the coating includes two layers.  Pon further discloses in another embodiment additional layers but the description doesn’t provide much detail and indicates 210 as an adhesive layer.  Thus, it cannot be said with any degree of certainty that Pon discloses that the liner further includes a third layer visually distinctive from the first layer and the second layer, the third layer disposed between the first layer and the second layer.
Meyer teaches a self-lubricating coating made with three layers (24, 26, 28) for the purpose of providing a multiple layer coating with different levels of friction (see paragraph 0086) with the third or middle layer being visually distinct from one of the layers (Meyer disclose that the outer layer can further include a colorant which would distinguish the first layer from the other layers, see paragraphs 0014 and 0067) for the purpose of providing an article with improved lubricating properties that result in more uniform torque tension tests and more uniform lubricious surfaces and providing a solution for the problem of differential wear of lubricating layers and underlying substrates (paragraph 0032) and to provide a visual indication that allows the part to be identified (purpose of colorant on outer layer, see paragraphs 0067 and 0069).
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Pon and add an additional layer between the first and second layer and provide another distinguishing feature to the outer layer (colorant) to allow for visual identification of the part, as taught by Meyer, for the purpose of providing an article with improved lubricating properties that result in more uniform torque tension tests and more uniform lubricious surfaces and providing a solution for the problem of differential wear of lubricating layers and underlying substrates and allow for faster identification of the part.  As a result of the combination, a third layer is being placed between the two layers of Pon, providing an outer layer, a middle layer and then the red colored bottom layer, then adding the visual identifying colorant to the outer layers result in a three layer composition where all layers are visually distinct.
Regarding claim 7, Pon in view of Meyer discloses that a thickness of the first layer corresponds with a first level of wearing indicating the bearing has exceeded a first wear threshold and a thickness of the third layer corresponds with a second level of wearing indicating the bearing has exceeded a second wear threshold (again this recitation is defining that each layer has a thickness and its meaning, this does not limit the claim to any particular thickness, any thickness can said to be a wear threshold, thus in the combination each layer would represent a wear threshold were once the layer is abraded the first, second or third threshold has been exceed).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam, US PGPub 2017/0081522, in view of Ponnouradjou, USP 9,168,726 [Pon].
Regarding claim 8, Adam discloses an apparatus (an internal combustion engine [ICE], see at least paragraph 0002) comprising: a connecting rod (see paragraph 0054 disclosing that the inventive element is a bearing for a connecting rod, the connecting rod is part of the ICE); and a bearing (see figure 4 showing one half of the connecting rod bearing), including: a movable portion (crankshaft that goes through the bearing and moves the connecting rod); a race (14) to receive the movable portion along a first surface to thereby permit movement of the movable portion within the race; and a liner (10 or 30) disposed on the first surface, the liner having a first layer and a second layer (see figures 2 and 3 showing at least two layers), the first layer (13 or 33) disposed on top of the second layer (11 or 31).
Adam further discloses that the layers can have different layer compositions, which can attribute to different visual distinctions between the layers however Adam is silent with regards the actual compositions and thus doesn’t explicitly disclose that the first layer is visually distinctive from the second layer.
Pon teaches a different plain bearing element having a liner with a first layer (106) and a second layer (110), the first layer disposed on top of the second layer, the first layer being visually distinctive from the second layer (see column 3, lines 40-54 disclosing the layer 110 can have a pigment and more specifically a red pigment) for the purpose of allowing for visual inspection of the wear (see column 3, lines 40-54).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Adam and add a feature that visually distinguishes the layers of the liner, such as adding a pigment to one layer, as taught by Pon, for the purpose of allowing for visual inspection of the wear.
Regarding claim 9, Adam further discloses that that the first layer and/or the second layer comprise polytetrafluoroethylene [PTFE] (see paragraph 0027 and then claim 9 disclosing solid lubricant fillers in the form of PTFE.  Pon also discloses the use of PTFE (see column 2, line 59-61 and column 3, lines 41-42).
Regarding claim 10, Adam as modified by Pon discloses that the first layer comprises a first polytetrafluoroethylene dyed a first color (Adam discloses that the layers have different composition, paragraph 0045, different compositions can lead to different color between the layers, Pon also discloses in column 3, lines 1-20 that a number of filler materials can be used, each filler would impart its own particular color to the layer thus dying the layer a first color contributed to the color of whatever type of filler is used) and the second layer comprises a second polytetrafluoroethylene dyed a second color (see column 3, lines 48-54 discussing a red pigment as taught by Pon).
Regarding claim 11, Adam in view of Pon discloses that a thickness of the first layer corresponds with a level of wear indicating the bearing has exceeded a first wear threshold (the claim is not limited to any particular thickness level, thus by simply having a thickness the first layer would indicate that the bearing has exceeded a first wear threshold when the layer is completely abraded exposing the second layer).
Regarding claim 12, Adam in view of Pon discloses that the first wear threshold corresponds to the bearing having exceeded half of a service life (the service life is a feature the user of the device selects, the claim is still not setting forth any particular thickness thus the previously recited structure remains the same, the claim is only defining what the meaning of the layer/wear threshold is, in Adam or Pon a user can determine that once the outer layer is abraded exposing the red under layer of Pon that it is time to replace the bearing and thus the first wear threshold/thickness of the first layer would indicate that the service life has been exceeded, the full surface life is more than half the service life).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam, US PGPub 2017/0081522 in view of Ponnouradjou, USP 9,168,726 [Pon], as applied to claim 8, and further in view of Meyer JR., US PGPub 2007/0196632 [Meyer].
Regarding claim 13, Adam further discloses the use of a third layer (see figure 5, layers 41-43), however the middle layer (42) is not explicitly discloses as a third layer visually distinctive from the first layer and the second layer.
Meyer teaches a self-lubricating coating made with three layers (24, 26, 28) for the purpose of providing a multiple layer coating with different levels of friction (see paragraph 0086) with the third or middle layer being visually distinct from another layer (Meyer discloses that the outer layer can further include a colorant which would distinguish the first layer from the other layers, see paragraphs 0014 and 0067) for the purpose of providing an article with improved lubricating properties that result in more uniform torque tension tests and more uniform lubricious surfaces and providing a solution for the problem of differential wear of lubricating layers and underlying substrates (paragraph 0032) and to provide a visual indication that allows the part to be identified (purpose of colorant on outer layer, see paragraphs 0067 and 0069).
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Adam in view of Pon and add an additional layer between the first and second layer and provide another distinguishing feature to the outer layer (colorant) to allow for visual identification of the part, as taught by Meyer, for the purpose of providing an article with improved lubricating properties that result in more uniform torque tension tests and more uniform lubricious surfaces and providing a solution for the problem of differential wear of lubricating layers and underlying substrates and allow for faster identification of the part.  As a result of the combination, a third layer is being added between the two outer layers, the bottom layer is colored with red pigment as taught by Pon, then a visual identifying colorant is added to the outer layer (initially exposed surface, colorant taught by Meyer) results in a three layer composition where all layers are visually distinct.
Regarding claim 14, Adam in view of Pon and Meyer discloses that a thickness of the first layer corresponds with a first level of wearing indicating the bearing has exceeded a first wear threshold and a thickness of the third layer corresponds with a second level of wearing indicating the bearing has exceeded a second wear threshold (again this recitation is defining that each layer has a thickness and its meaning, this does not limit the claim to any particular thickness, any thickness can be said to be a wear threshold, thus in the combination each layer would represent a wear threshold were once the layer is abraded the first, second or third threshold has been exceed).

Claims 8-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hey, USP 5,649417, in view of Ponnouradjou, USP 9,168,726 [Pon].  NOTE: Applicant is using “connecting rod” in reference to a mount, however claim 8 is not specifically limited to this, claim 15 is and thus this alternative rejection is be made address the concept of a mount being the apparatus.
Regarding claim 8, Hey discloses an apparatus (engine mount in an aircraft) comprising: a connecting rod (connecting link 47); and a bearing (made of 65/67), including: a movable portion (ball 65); a race (67) to receive the movable portion along a first surface to thereby permit movement of the movable portion within the race.
Hey does not disclose that the bearing includes a liner disposed on the first surface, the liner having a first layer and a second layer, the first layer disposed on top of the second layer and the first layer visually distinctive from the second layer.
Pon teaches a different plain bearing element having a liner with a first layer (106) and a second layer (110), the first layer disposed on top of the second layer, the first layer visually distinctive from the second layer (see column 3, lines 40-54 disclosing the layer 110 can have a pigment and more specifically a red pigment) for the purpose of providing a friction reducing coating (purpose of coating as disclosed in Pon since 106 and 110 are a friction reducing layers) that also allows for visual inspection of the wear (see column 3, lines 40-54).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Hey and add a multiple layer liner that includes two layers with  visually distinguishes between the layers, as taught by Pon, for the purpose of providing a friction reducing coating that also allows for visual inspection of the wear.
Regarding claim 9, Hey in view of Pon further discloses that that the first layer and/or the second layer comprise polytetrafluoroethylene [PTFE] (see column 2, line 59-61 and column 3, lines 41-42 of Pon).
Regarding claim 10, Hey in view of Pon discloses that the first layer comprises a first polytetrafluoroethylene dyed a first color (column 3, lines 1-20 of Pon discusses a number of filler materials, each filler would impart its own particular color to the layer thus dying the layer a first color contributed to the color of whatever type of filler is used) and the second layer comprises a second polytetrafluoroethylene dyed a second color (see column 3, lines 48-54 of Pon discussing a red pigment).
Regarding claim 11, Hey in view of Pon discloses that a thickness of the first layer corresponds with a level of wear indicating the bearing has exceeded a first wear threshold (the claim is not limited to any particular thickness level, thus by simply having a thickness the first layer in Pon would indicate that the bearing has exceeded a first wear threshold when the layer is completely abraded exposing the second layer).
Regarding claim 12, Hey in view of Pon discloses that the first wear threshold corresponds to the bearing having exceeded half of a service life (the service life is a feature the user of the device selects, the claim is still not setting forth any particular thickness thus the previously recited structure remains the same, the claim is only defining what the meaning of the layer/wear threshold is, in Pon a user can determine that once the outer layer is abraded exposing the red under layer that it is time to replace the bearing and thus the first wear threshold/thickness of the first layer would indicate that the service life has been exceeded, the full surface life is more than half the service life).
Regarding claim 15, Hey discloses that the connecting rod (47) couples a gas turbine engine to an aircraft (the connecting rod of Hey is part of an engine mount and thus mounts the jet/turbine engine to the aircraft frame, see at least the Abstract of the disclosure).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hey, USP 5,649,417 in view of Ponnouradjou, USP 9,168,726 [Pon], as applied to claim 8, and further in view of Meyer JR., US PGPub 2007/0196632 [Meyer].
Regarding claim 13, Hey in view of Pon further discloses the use of a third layer (108 in Pon), however this layer is not between the first and second layers and is an adhesive layer, Pon only discloses that the actual friction reduction part of the coating includes two layers.  Pon further discloses in another embodiment additional layers but the description doesn’t provide much detail and indicates 210 as an adhesive layer.  Thus, it cannot be said with any degree of certainty that Hey in view of Pon discloses that the liner further includes a third layer visually distinctive from the first layer and the second layer, the third layer disposed between the first layer and the second layer.
Meyer teaches a self-lubricating coating made with three layers (24, 26, 28) for the purpose of providing a multiple layer coating with different levels of friction (see paragraph 0086) with the third or middle layer being visually distinct from the first and second layer (Meyer discloses that the outer layer can further include a colorant which would distinguish the first layer from the other layers, see paragraphs 0014 and 0067) for the purpose of providing an article with improved lubricating properties that result in more uniform torque tension tests and more uniform lubricious surfaces and providing a solution for the problem of differential wear of lubricating layers and underlying substrates (paragraph 0032) and to provide a visual indication that allows the part to be identified (purpose of colorant on outer layer, see paragraphs 0067 and 0069).
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Hey in view of Pon and add an additional layer between the first and second layer and provide another distinguishing feature to the outer layer (colorant) to allow for visual identification of the part, as taught by Meyer, for the purpose of providing an article with improved lubricating properties that result in more uniform torque tension tests and more uniform lubricious surfaces and providing a solution for the problem of differential wear of lubricating layers and underlying substrates and allow for faster identification of the part.  As a result of the combination, a third layer is being placed between the two layers of Hey in view of Pon, providing an outer layer, a middle layer and then the red colored bottom layer, then adding the visual identifying colorant to the outer layers results in a three layer composition where all layers are visually distinct.
Regarding claim 14, Hey in view of Pon and Meyer discloses that a thickness of the first layer corresponds with a first level of wearing indicating the bearing has exceeded a first wear threshold and a thickness of the third layer corresponds with a second level of wearing indicating the bearing has exceeded a second wear threshold (again this recitation is defining that each layer has a thickness and its meaning, this does not limit the claim to any particular thickness, any thickness can said to be a wear threshold, thus in the combination each layer would represent a wear threshold were once the layer is abraded the first, second or third threshold has been exceed).

Allowable Subject Matter
Claims 19 and dependent claim 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656